DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/22 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 specifies “wherein the second plurality of ribs each defines a through-hole for receiving a fastener to fasten at least one of the second plurality of ribs to at least one of the plurality of ribs.” The specification does not discuss the inclusion of these holes nor are they labeled in the figures.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier, US 6,554,235 in view of Vanagan, US 7,165,361.
Regarding claim 1:
Fortier discloses a modular post of a shoring system, comprising: 
one or more post end components (32 and 26); and 
a longitudinal extruded post (12) configured to be slidably engaged with an inner portion of at least one fitting ring (92) and having: 
a first end and a second end, each end of the longitudinal extruded post configured to be coupled to the post end components (26 and 32) by fitting within an inner portion of the one or more post end components; and 
a plurality of grooves (50 and 52) cut into the longitudinal extruded post at predetermined locations along the post; 
wherein the longitudinal extruded post includes a plurality of ribs longitudinally parallel with the longitudinal extruded post (the interior portion of the grooves constitute ribs or the space between grooves could be reasonably considered ribs).
Fortier does not expressly disclose wherein the one or more post end components includes a second plurality of ribs that negatively correspond to the plurality of ribs and that are longitudinally parallel with the longitudinal extruded post.
Vanagan discloses an adjustable height post wherein an inner tube (14) is mated with an outer tube (12) via a second plurality of ribs (38) on the outer tube (12) that negatively correspond to a first plurality of ribs (24) on the inner tube and that are longitudinally parallel with the longitudinal extruded posts, wherein the second plurality of ribs each defines a through-hole (18) for receiving a fastener to fasten at least one of the second plurality of ribs to at least one of the plurality of ribs.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a second plurality of ribs on the post end components of Fortier as suggested by Vanagan to enable the post end components to mate with and slide relative to the ends of the longitudinal extruded posts.
Regarding claim 2:
Fortier does not expressly disclose wherein the post is aluminum.
Fortier discloses a post of aluminum (Background).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the post of Fortier of aluminum as suggested by Vanagan because it is lightweight and can be effectively shaped by rolling or cutting.
Regarding claims 3-6 and 8:
Fortier discloses wherein the fitting ring (92) is mechanically fastened to the post (refer to Fig. 2) by sliding the ring down the post and twisting it into place (92 and 94 are threaded together for twisting adjustment and locking screw 102 is twisted into a groove);
wherein the ring is twisted into place at one of the grooves (via locking screw 102) and wherein the plurality of grooves are cut into the plurality of ribs (they are each other’s inverse).
Regarding claims 9-10:
Fortier discloses wherein the post end component is permanent post end fitting. Permanence is subjective and directed to a state of time.
Regarding claims 17-20:
Fortier discloses wherein the modular post is configured to be coupled to a coupling component (14) of the shoring system; wherein the coupling component is coupled to a bracing component/element/modular ledge panel (90).

The claims are replete with product-by-process claim language (e.g. twisted into place; cut into the plurality of ribs; etc.). The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fortier, US 6,554,235 in view of Vanagan, US 7,165,361, further in view of Johnston, US 4,787,183
Regarding claims 11-16:
Fortier discloses wherein the post end component comprises an adjustable component with a spring but not screw leg components.
Johnston discloses a post end component comprising screw leg components in a screw leg assembly coupled to a post wherein the screw assembly is used to vary a height of the shoring assembly in an adjustment range; wherein the screw leg assembly remains attached to the post using screw leg clips (34 and 108); wherein the post and screw leg assembly are configured to be moved between locations without disassembly.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the spring assembly for a screw leg assembly as suggested by Johnston into the shoring system of Johnston in order to provide adjustment and reduced setup time (background of Johnston).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633